DETAILED ACTION
This office action is in response to the amendment filed on April 5, 2021. Claims 1-3, 5-8 and 10-20 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed April 5, 2021, with respect to amended claims 1, 7 and 15 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-8 and 10-20 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a floor cleaning device. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing that; the cleaning deck comprises a drive assembly that is operable , together in combination with the rest of the limitations of the independent claims.
The closest prior art consists of Ritscher et al. (9420930) and Zoni (EP0448824, previously cited by applicant) and Yong (KR20120083666, previously cited by applicant). Ritscher et al. disclose a floor cleaning device (10) comprising: a chassis (12), a steerable cleaning deck (34) rotatable about a vertical axis (axis 38, Figure 2), a steering mechanism (48/80) in communication with the cleaning deck and having a portion (at 80) accessible to an operator, wherein the cleaning deck is steerable with the steering mechanism (Column 9, Lines 50-57), the cleaning deck comprising a drive assembly (154) that is operable to convey the device (as it moves over the surface, Figure 9), the drive assembly comprising a propel wheel (154), a recess (space within element 34, see Figure 1 and/or 126/132, see Figure 9) operable to receive a cleaning device (128) located proximate (“close or very near, see definition of “proximate" according to wyvw.dictionary.com) the at least one propel wheel (Figures 6 and 9) and a vacuum assembly (118) operable to collect at least one of debris and fluid, the vacuum assembly in fluid communication with the cleaning deck (Column 13, Lines 37-47), but lacks, providing a first electric motor in communication with the propel wheel in order to regulate a speed of the device by controlling a speed of the propel wheel, wherein the first electric motor is positioned above the propel wheel. Zoni teaches that it is old and well known in the art at the time the invention was made  floor cleaning device (1, similar to the floor cleaning device of Ritscher et al.) with an electric motor (7a) in communication with a propel wheel (7) in order to control a speed of the propel wheel (i.e. on or off). In addition, Yong also teaches that it is old and well known in the art at the time the invention was made to provide a floor cleaning device (1, similar to the floor cleaning device of Ritscher et al.) with an electric motor (24) in communication with a propel wheel (23). However, both of these reference fail to teach of providing a first electric motor positioned above the propel wheel (see pages 8 and 9 of applicant’s response filed on April 5, 2021). Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723